Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The response received on 11/23/2022 has been placed in the file and was considered by the examiner.  An action on the merit follows.
Response to Amendment
The amendments filed on 2022 November 23 have been fully considered.  Response to these amendments is provided below.

Summary of Amendment/ Arguments and Examiner’s Response:
The applicant has provided amendments to the claim and has argued that prior art has overcome the previous rejections.
All arguments are moot in view of new grounds of rejection, below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 9, 11-13, 15-17, 19-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 5825483 (Michael et al) in view of U.S. Patent Application Publication NO. 20180101944 (Sakai et al).
Regarding claim 1, Michael et al discloses an image processing system (fig. 1) comprising: a plurality of imaging units (fig. 1, items 20, 18, 22) that each imaging unit of the plurality of imaging units individually images a different window of a substrate (fig, 9, item 52, col. 17, lines 44-46); and a processor, that which carries out the method of fig. 9, configured to: by a first image correction unit (fig. 9), for each imaging unit of the plurality of imaging units, acquire image data of the window of the substrate, for each image data of each imaging unit (fig. 9, item 52), correct image deterioration caused by the corresponding imaging unit of the image data by pieces of image processing to obtain a corresponding correction (fig. 9, items 54, 56); wherein each image data of a corresponding imaging unit is acquired from a different window of the substrate (col. 17, line 44-46); and wherein the correcting image deterioration is processed separately for each image data (col. 18, lines 1-10); wherein the image data acquired from the plurality of imaging units is individually corrected such that results match within a desired range, the range of the calibration plates (fig. 6).  Michael et al further discloses the process for obtaining images of the substrate is for acquiring corrected image data of each of the windows for inspecting the wafer after the corresponding correction from the first image correction unit (col. 9, lines 44-45, col. 10, lines 30-31).
Michael et al does not disclose expressly that different windows of a substrate comprise a subset of a plurality of different targets that are a same type of target, the plurality of different targets having substantially same shapes and/or substantially same appearances, and that by an inspection processing unit for each corresponding window, obtaining the corresponding window, and inspecting, measuring, or recognizing, each of the plurality of different targets from the corresponding window to obtain a corresponding inspection result for each image data of the corresponding window.
Sakai discloses that different windows of a substrate (fig. 1, items 103-108) comprise a subset of a plurality of different targets that are a same type of target (fig. 1, item 103-108 are all the same type of target, each window a subset of the full wafer targets), the plurality of different targets having substantially same shapes and/or substantially same appearances (fig. 1, item 103-108, fig. 6b, items 63 and 65), and that by an inspection processing unit (fig. 2, item 7-2) for each corresponding window, obtaining the corresponding window (fig. 8, item 81, 803), and inspecting, measuring, or recognizing, each of the plurality of different targets from the corresponding window to obtain a corresponding inspection result for each image data of the corresponding window (fig. 8, item 83). Sakai further discloses a processing unit carries out the method of the system (fig. 2, item 7, fig. 3, items 7, 8, 17).
Michael and Sakai et al are combinable because they are from the same field of endeavor, i.e. inspecting wafers.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to inspect obtain a result from inspection and to allow for the same type of target with the same appearance. 
The suggestion/motivation for doing so would have been to provide a more robust system by allowing the system to alert a user and by comparing similar data.
Therefore, it would have been obvious to combine the system of obtaining image data of Michael with the inspection of Sakai et al to obtain the invention as specified in claim 1.
Claims 9 and 17 are rejected for the same reasons as claim 1. Thus, the arguments analogous to that presented above for claim 1 are equally applicable to claims 9 and 17. Claims 9 and 17 distinguish from claim 1 only in that claim 9 is claiming the device of the system of claim 1, and claim 17 is claiming a non-transitory computer readable medium. Because claim 1 discloses the device (see above) and because Sakai et al teaches further a computer readable medium (fig. 3, items 7, 8), prior art applies.
Claim 13 is rejected for the same reasons as claim 1. Thus, the arguments analogous to that presented above for claim 1 are equally applicable to claim 13. Claim 1 distinguishes from claim 13 only in that claim 13 is a method of the system of claim 1. Michael et al teaches further this feature, i.e. fig. 9.
Regarding claim 3, Michael et al discloses the processor individually corrects image deterioration caused by an optical system provided in each of the imaging units by pieces of image processing (fig. 9, corrects for image deterioration caused by cameras/ optical system).
Regarding claim 5, Sakai et al discloses wherein the processor is further configured to: set a parameter of the image processing performed by the processor, as a parameter setting unit, wherein the parameter setting unit sets the parameter based on the results of an inspection, a measurement, or a recognition by the processor, i.e. any of the parameters that are set to output the results (fig. 9, item 83, 84).  
Regarding claim 21, Michael et al discloses in a case where each imaging unit of the plurality of imaging units, capturing a same wavelength range, since all cameras capture with the same lighting (col. 17, lines 48-49), individually image the windows (col. 17, lines 44-46), the first image correction unit individually corrects the image data acquired from the plurality of imaging units such that results are of each window (fig. 9, item 56,58) that match a desired range, the calibration range (fig. 1).  Sakai et al discloses the windows are of a plurality of different targets that have substantially same shapes and/or substantially same appearances (fig. 1, item 103-108, fig. 6b, items 63 and 65), and also that windows of the inspection processing unit match within a desired range (fig. 1, items 101, 102).
Regarding claim 22, Michael et al discloses wherein in a case where each imaging unit of the plurality of imaging units, having a same type of imaging lens and camera body (fig. 1, items 20, 18, 22, col. 1, lines 40-43), individually image the plurality windows (fig. 9,step 52), the first image correction unit individually corrects the image data acquired from the plurality of imaging units such that results are of each window (fig. 9, item 56,58) that match a desired range, the calibration range (fig. 1).   Sakai et al discloses the windows are of a plurality of different targets that have substantially same shapes and/or substantially same appearances (fig. 1, item 103-108, fig. 6b, items 63 and 65), and also that windows of the inspection processing unit match within a desired range (fig. 1, items 101, 102).
Claims 11, 16 and 20 are rejected for the same reasons as claim 3.  Thus, the arguments analogous to that presented above for claim 3 are equally applicable to claims 11, 16 and 20.  Claims 11, 16 and 20 distinguish from claim 3 only in that they have different dependencies, both of which have been previously rejected.  Therefore, prior art applies.  
Claims 12, 15 and 19 are rejected for the same reasons as claim 5.  Thus, the arguments analogous to that presented above for claim 5 are equally applicable to claims 12, 15 and 19.  Claims 12, 15 and 19 distinguish from claim 5 only in that they have different dependencies, both of which have been previously rejected.  Therefore, prior art applies.  

Claims 2, 4, 6, 10, 14 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Michael et al in view of Sakai et al, as applied to claims 1, 9, 13 and 17 above, and further in view of U.S. Patent Application Publication NO. 20040012775 (Kinney et al).
Regarding claim 2, Michael et al (as modified by Sakai et al) discloses all of the claimed elements as set forth above and incorporated herein by reference.
Michael et al (as modified by Sakai et al) does not disclose expressly the processor is further configured to: by a third image correction unit, individually acquire the image data from the plurality of imaging units to individually correct and uniformize a variation in image quality occurring due to a difference in an imaging environment by pieces of image processing, wherein the processor individually acquires the image data after the correcting by the third image correction unit to individually correct image deterioration caused by each of the imaging units by pieces of image processing.  
Kinney et al discloses the processor is further configured to: by a third image correction unit, individually acquire the image data from the plurality of imaging units to individually correct and uniformize a variation in image quality occurring due to a difference in an imaging environment, illumination conditions, by pieces of image processing (Fig. 11, item 471), wherein the processor individually acquires the image data after the correcting by the third correction unit to individually correct image deterioration caused by each of the imaging units by pieces of image processing (fig. 11, items 472, 473).  
Michael et al (as modified by Sakai et al) & Kinney et al are combinable because they are from the same field of endeavor, i.e. inspecting wafer images.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to correct for imaging environment differences.
The suggestion/motivation for doing so would have been to provide a more accurate, flexible system by allowing different conditions for imaging.
Therefore, it would have been obvious to combine the system Michael et al (as modified by Sakai et al) with the correction of Kinney et al to obtain the invention as specified in claim 2.
Claim 4 is rejected for the same reasons as claim 3.  Thus, the arguments analogous to that presented above for claim 3 are equally applicable to claim 4.  Claim 4 distinguishes from claim 3 only in that they have different dependencies, both of which have been previously rejected, above.  Therefore, prior art applies.  
Claim 6 is rejected for the same reasons as claim 5.  Thus, the arguments analogous to that presented above for claim 5 are equally applicable to claim 6.  Claim 6 distinguishes from claim 5 only in that they have different dependencies, both of which have been previously rejected, above.  Therefore, prior art applies.  
Claims 10, 14 and 18 are rejected for the same reasons as claim 2.  Thus, the arguments analogous to that presented above for claim 2 are equally applicable to claims 10, 14 and 18.  Claims 10, 14 and 18 distinguish from claim 2 only in that they have different dependencies, both of which have been previously rejected.  Therefore, prior art applies.  

Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Michael et al in view of Sakai et al, as applied to claims 1, 9, 13 and 17 above, and further in view of U.S. Patent No 6985220 (Chen et al).
Regarding claim 7, Michael et al (as modified by Sakai et al) discloses all of the claimed elements as set forth above, and is incorporated herein by reference.
Michael et al (as modified by Sakai et al) does not disclose expressly the parameter setting unit optimizes the parameter based on a change in the results of the processor in a case where the parameter is changed.
Chen et al discloses parameters are used for displaying defects of a substrate in which the parameter setting unit optimizes the parameter based on a change in the results/ the display of defects needs to be updated, of the processor in a case where the parameter is changed (col. 5, lines 16-36).
Michael et al (as modified by Sakai et al) & Chen et al are combinable because they are from the same field of endeavor, i.e. defects of substrates.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to display and optimize the display of the defects.
The suggestion/motivation for doing so would have been to provide a more robust, user-friendly system.
Therefore, it would have been obvious to combine Michael et al (as modified by Sakai et al) with the display of Chen et al to obtain the invention as specified in claim 7.
	
Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Michael et al in view of Sakai et al, as applied to claims 1, 9, 13 and 17 above, and further in view of U.S. Patent No 6791566 (Kurotomi et al).
Regarding claim 8, Michael et al (as modified by Sakai et al) discloses all of the claimed elements as set forth above, and is incorporated herein by reference.
Michael et al (as modified by Sakai et al) does not disclose expressly the parameter setting unit optimizes the parameter by a gradient method. 
Kurotomi et al discloses the parameter setting unit for output optimizes the parameter by a gradient method (col. 20, lines 12-24).
Michael et al (as modified by Sakai et al) & Kurotomi et al are combinable because they are from the same field of endeavor, i.e. outputting image data.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use a gradient method to optimize display.
The suggestion/motivation for doing so would have been to provide a more accurate, user-friendly system by providing accurate display.
Therefore, it would have been obvious to combine Michael et al (as modified by Sakai et al) with Kurotomi et al to obtain the invention as specified in claim 8.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN YUAN DULANEY whose telephone number is (571)272-2902. The examiner can normally be reached M1:9am-5pm, th1:9am-1pm, fri1 9am-3pm, m2: 9am-5pm, t2:9-5 th2:9am-5pm, f2: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 5712703717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN Y DULANEY/Primary Examiner, Art Unit 2666                                                                                                                                                                                             12/7/2022